1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
9                              IN THE UNITED STATES DISTRICT COURT
10                          FOR THE EASTERN DISTRICT OF CALIFORNIA
11
12    UNITED STATES OF AMERICA                           Case No. 1:21-cr-00133-DAD-BAM
13                    Plaintiff,                           STIPULATION TO EXCLUDE TIME
                                                           THROUGH CHANGE OF PLEA AND
14                                                         SENTENCING HEARING
15          v.
16    DESIDERIO GAYTAN-RODRIGUEZ,                        DATE: July 13, 2021
                                                         TIME:  9:00 a.m.
17                    Defendant.                         JUDGE: Hon. Dale A. Drozd
18
19
            Initially, this 1326 Fast Track immigration case was scheduled for a change of plea and
20
     sentencing on July 6, 2021. The Court has continued the change of plea and sentencing until
21
     July 13, 2021. The Parties agree that time under the Speedy Trial Act shall be excluded through
22
     July 13, 2021, in the interests of justice, including but not limited to, the need for effective
23
     defense preparation and defense investigation pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and
24
     3161(h)(7)(B)(i) and (iv).
25
     ///
26
     ///
27
     ///
28
1    The Parties further agree that the ends of justice served by taking this action outweigh the best
2    interests of the public and of the defendant to a speedy trial.
3
4     Dated: June 29, 2021                                 /s/ Meghan McLoughlin
                                                           MEGHAN MCLOUGHLIN
5                                                          Counsel for Defendant
6
      Dated: June 29, 2021                                 /s/ Joseph Barton
7
                                                           JOSEPH BARTON
8                                                          Assistant United States Attorney

9
10
                                                   ORDER
11
            Upon the Parties’ stipulation and for good cause shown, the period through July 13, 2021,
12
     is excluded pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and (iv).
13
14   IT IS SO ORDERED.

15      Dated:     June 29, 2021
                                                           UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
1    PHILLIP A. TALBERT
     Acting United States Attorney
2    JOSEPH D. BARTON
     Assistant United States Attorney
3    2500 Tulare Street, Suite 4401
     Fresno, CA 93721
4    Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
5
6    Attorneys for Plaintiff
     United States of America
7
8
                             IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA                    Case No. 1:21-cr-00133-DAD-BAM
12
                    Plaintiff,                    PROPOSED ORDER
13
            v.
14
      DESIDERIO GAYTAN-RODRIGUEZ,
15
                    Defendant.
16
17
                                            HONORABLE DALE A. DROZD
18                                          UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28


                                              4
